Citation Nr: 0025472	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-01 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
thoracic spine fracture at T-7, currently evaluated at 10 
percent.

2.  Entitlement to an increased evaluation for bronchial 
asthma with chronic obstructive pulmonary disease, currently 
evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran, who had active service from August 1980 
to August 1983, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  

The issue of an increased evaluation for the veteran's low 
back disability was prepared for appellate review.  However, 
following a June 1999 rating decision that increased the 
evaluation for that disability the veteran indicated in a 
statement dated in June 1999 that he was satisfied with the 
evaluation assigned for that disability.  As such, this 
matter is not before the Board.  


REMAND

A preliminary review of the record discloses that a VA Form 
119 (Report of Contact) dated in February 1999 indicates that 
the veteran requested a hearing at the RO.  The RO 
subsequently attempted to clarify whether the veteran still 
desired a hearing following the June 1999 rating decision, 
but the veteran did not respond to the RO's November 1999 
correspondence.  The Board also attempted to clarify the 
veteran's desire concerning a hearing in a letter to him 
dated in June 2000.  The veteran did not respond to the 
Board's correspondence, but the letter concluded that "[i]f 
you do not respond within 30 days of this letter, we will 
assume that you still want a hearing at the Louisville, 
Regional Office."   

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

The veteran should be scheduled for a 
hearing before the Hearing Officer at the 
next available opportunity as requested 
in the Report of Contact dated in 
February 1999.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




